The opinion of the court was delivered
by Black, J.
— This was a feigned issue to try the validity of certain judgments, which the defendant had taken against his son, who was insolvent. It is not denied that the debt was honestly due. The objection to the judgments is, that they were taken with intent to hinder and delay the present plaintiff, who had a claim which was not reduced to judgment until the assets of the debtor were taken on his father’s execution.
The notion of the plaintiff in error, seems to be that when an insolvent person has two creditors equally meritorious, one of them shall not be permitted to secure his debt without waiting until the other has taken all the property, upon pain of being charged with fraud and having his security declared void. This obligation upon the creditors to be diligent in getting behind one *171another is mutual. The prize must always be given to the slowest. Upon this principle two liens of simultaneous date ought both to be set aside, for each hinders the other. But such is not the law. A man commits no fraud who takes a judgment for an honest debt. One creditor has no right to complain because another gets ahead of him.
This mistake of the plaintiff in error, pervades all his exceptions. We think the cause was rightly decided all through.
Judgment .affirmed.